103 Wis. 2d 96 (1981)
307 N.W.2d 276
Donna M. BRUHEIM, Plaintiff-Appellant-Petitioner,
v.
David J. LITTLE, William J. Broesch, Joyce E. Broesch, American Family Mutual Insurance Company of Wisconsin, Earl Conner, and American Standard Insurance Company of Wisconsin, Defendants-Respondents.
No. 79-1607.
Supreme Court of Wisconsin.
Argued May 1, 1981.
Decided June 30, 1981.
For the petitioner there were briefs and oral argument by Richard A. Heilprin of Madison.
For David J. Little and American Standard Insurance Company of Wisconsin there was a brief by Scott G. Pernitz, John D. Winner and Winner, McCallum, Hendee & Wixson of Madison, and oral argument by Mr. Pernitz.
For American Family Mutual Insurance Company, American Standard Insurance Company of Wisconsin and Earl Conner, there was a brief by John M. Moore, Thomas A. Lockyear and Bell, Metzner & Gierhart, S.C., of Madison, and oral argument by Mr. Moore.
Amicus curiae brief was filed by Eugene O. Gehl, Bruce A. Schultz and Brynelson, Herrick, Gehl & Bucaida of Madison, for Wisconsin Insurance Alliance.
Affirming 98 Wis. 2d 178, 295 N.W.2d 793.
*97 WILLIAM G. CALLOW, J.
The issue presented on this review is identical to that presented in Kranzush v. Badger State Mutual Casualty Co., 103 Wis. 2d 56, 307 N.W.2d 256 (1981). That issue is whether a third-party claimant's complaint, alleging bad faith on the part of the tort-feasor's insurer in failing to negotiate and settle her claim, states a claim upon which relief can be granted. The circuit court for Sauk county, Hon. JAMES R. SEERING presiding, granted the defendants' motion to dismiss the bad-faith count for failure to state a claim upon which relief can be granted. The court of appeals affirmed the dismissal, holding that an insurer's settlement practices do not give rise to a bad-faith action in favor of a third-party claimant. Bruheim v. Little, 98 Wis. 2d 178, 295 N.W.2d 793 (Ct. App. 1980).
The resolution of this case is controlled by our decision in Kranzush, and in view of our holding in that case, we affirm.
By the Court.  The decision of the court of appeals is affirmed.
SHIRLEY S. ABRAHAMSON, J. (concurring).
I concur in this case for the reasons set forth in my concurring opinion in Kranzush v. Badger State Mutual Casualty Co., 103 Wis. 2d 56, 307 N.W.2d 256 (1981).